Entered: March 13th, 2019
                              Case 18-25993      Doc 25     Filed 03/13/19        Page 1 of 2
Signed: March 12th, 2019

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                            In re:    Case No.: 18−25993 − MMH       Chapter: 7     Doc No.: 21

Nancy D. Poole
Debtor

NATIONSTAR MORTGAGE LLC D/B/A MR.
COOPER

Movant

vs.

NANCY D. POOLE

and

MARK J. FRIEDMAN, TRUSTEE
Respondent


                                     ORDER GRANTING RELIEF FROM STAY

In this case a discharge has been granted to the debtor and the Trustee has completed administration of assets. A
remaining undetermined matter is this motion for relief from automatic stay. The entry of the discharge terminated
the automatic stay as to an in personam action against the debtor. 11 U.S.C. § 362(c)(2)(C). The discharge injunction
of 11 U.S.C. § 524(a)(2) now permanently bars in personam actions against the debtor for discharged debts. The
filing by the Trustee of a Report of No Distribution or a Final Report indicates the Trustee's consent to closure of the
case. Upon the closure of the case, the automatic stay terminates as to any action to enforce liens against property of
the estate. 11 U.S.C. § 362(c)(1).

Accordingly, the court finds cause exists to terminate the automatic stay imposed by 11 U.S.C. § 362(a) so that the
case can be closed.

It is, therefore by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated as to Movant's right to execute upon
all liens that have not been avoided.

cc:    Debtor
                            Case 18-25993   Doc 25   Filed 03/13/19   Page 2 of 2

      Attorney for Debtor − Adam M. Freiman
      Case Trustee − Mark J. Friedman

      U.S. Trustee
      All Counsel

                                              End of Order
37x01 (rev. 09/24/2002) − jmanderson
